1. Where an instrument is produced, signed by the plaintiff in error, stating that the case was carried to this Court without authority from him, and consenting to its dismissal, his counsel will not be permitted *487to proceed with said litigation for the recovery of their fees, except upon showing that the case had been settled by the defendants in error with notice of the contract under which they were to be compensated. (BJ2. Knowledge that the movants were of counsel, and that their client was insolvent, is not such notice. (R.)Fees. Settlement. Notice. Practice in the Supreme Court. Before the Supreme Court. July Term, 1873.When the above'stated case was called, counsel for defendants in error produced a written statement from the plaintiff in error to the effect that said cause was carried to this Court without his consent, and authorizing its dismissal. Counsel for the plaintiff in error objected to the dismissal, upon the ground that they had the right to proceed with the litigation for the recovery of their fees, as the defendants had settled the case with notice that they were of counsel, and that their client was insolvent,.The Court held that the notice of the contract for fees was not sufficient to bind the defendants.The case was dismissed.